 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   ALEXANDER B. PARKER (S.B. #264705)
     aparker@omm.com
 3   JESSE J. KOEHLER (S.B. #300530)
     jkoehler@omm.com
 4   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 5   San Francisco, California 94111-3823
     Telephone:    (415) 984-8700
 6   Facsimile:    (415) 984-8701
 7   Attorneys for Defendant
     APPLE INC.
 8

 9                             UNITED STATES DISTRICT COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO

12

13   DARREN EASTMAN,                           Case No. 3:18-cv-05929-JST

14                        Plaintiff,           JOINT STIPULATION REGARDING
                                               CONTINUANCE OF JANUARY 2,
15         v.                                  2019 INITIAL CASE MANAGEMENT
                                               CONFERENCE AND [PROPOSED]
16   APPLE INC.,                               ORDER

17                        Defendant.

18

19

20

21

22

23

24

25

26

27

28
                                                        JOINT STIPULATION RE: CMC AND
                                                                     [PROPOSED] ORDER
                                                                   NO. 3:18-CV-05929-JST
 1                                            STIPULATION

 2          Plaintiff Darren Eastman, in pro se, and Defendant Apple Inc. (“Apple”), through its

 3   counsel of record, and subject to the approval of the Court, hereby agree and stipulate as follows:

 4          1.      On October 2, 2018, the Court set the Initial Case Management Conference for

 5   January 2, 2019. Dkt. 10.

 6          2.      Lead counsel for Apple has a scheduling conflict that will preclude his in-person

 7   attendance at the Initial Case Management Conference as currently scheduled. Counsel for Apple

 8   informed Plaintiff of this scheduling conflict on October 3, 2018.

 9          3.      In view of the foregoing, good cause exists, and Plaintiff and Apple respectfully

10   ask the Court, to reset the Initial Case Management Conference—currently scheduled for January

11   2, 2019—for January 9, 2019 at 2 p.m. or for a subsequent date more convenient for the Court.

12          SO STIPULATED.

13
             Dated: October 4, 2018                       DAVID R. EBERHART
14                                                        O’MELVENY & MYERS LLP
15

16                                                        By:    /s/ David R. Eberhart
                                                                         David R. Eberhart
17
                                                          Attorneys for Defendant
18                                                        APPLE INC.
19

20           Dated: October 4, 2018                       DARREN EASTMAN, IN PRO SE
21

22                                                        By:    /s/ Darren Eastman
                                                                        Darren Eastman
23

24

25

26

27

28
                                                                      JOINT STIPULATION RE: CMC AND
                                                      1                            [PROPOSED] ORDER
                                                                                 NO. 3:18-CV-05929-JST
 1                                            ATTESTATION

 2          I hereby attest that the other signatory listed concurs in this filing’s content and has

 3   authorized the filing.

 4            Dated: October 4, 2018                       O’MELVENY & MYERS LLP
 5

 6
                                                           By:    /s/ David R. Eberhart
 7                                                                      David R. Eberhart

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       JOINT STIPULATION RE: CMC AND
                                                       2                            [PROPOSED] ORDER
                                                                                  NO. 3:18-CV-05929-JST
 1                                     [PROPOSED] ORDER

 2          IT IS ORDERED that the foregoing Stipulation is approved. The Initial Case

 3                                          January 9
     Management Conference is reset for ________________, 2019 at 2 p.m. in Courtroom 9, 19th

 4   Floor, 450 Golden Gate Avenue, San Francisco, California 94102.

 5
               October 9
      Dated: _____________, 2018 ________________________________________________
 6                                              Honorable Jon S. Tigar
 7                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 JOINT STIPULATION RE: CMC AND
                                                  3                           [PROPOSED] ORDER
                                                                            NO. 3:18-CV-05929-JST
